FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

JOSEPH CARVER,                             No. 06-35176
               Plaintiff-Appellant,
                                              D.C. No.
               v.
JOSEPH LEHMAN; KIMBERLY ACKER;           CV-04-05570-RBL
                                           ORDER AND
VICTORIA ROBERTS; SIX TO BE
                                            AMENDED
NAMED DEFENDANTS,
                                             OPINION
            Defendants-Appellees.
                                      
       Appeal from the United States District Court
         for the Western District of Washington
       Ronald B. Leighton, District Judge, Presiding

                   Argued and Submitted
         April 17, 2007—San Francisco, California

                 Filed December 22, 2008
                 Amended March 3, 2009

    Before: Stephen Reinhardt, Richard C. Tallman, and
            Milan D. Smith, Jr., Circuit Judges.

          Opinion by Judge Milan D. Smith, Jr.;
            Concurrence by Judge Reinhardt




                           2491
2494                CARVER v. LEHMAN




                       COUNSEL

Tyler A. Baker, Todd Gregorian, and Heather N. Mewes, Fen-
wick & West, LLP, Mountain View, California, for the
plaintiff-appellant.

Rob McKenna, Sara J. Olson, and Gregory J. Rosen, Office
of the Washington Attorney General, Criminal Justice Divi-
sion, Olympia, Washington, for the defendants-appellees.


                        ORDER

  The opinion and concurrence filed on December 22, 2008,
and appearing at 550 F.3d 889 (9th Cir. 2008) are hereby
                      CARVER v. LEHMAN                    2495
amended. The amended opinion and concurrence are filed
concurrently with this order.

  The petition for rehearing en banc filed January 20, 2009,
remains pending.

  No further petitions for rehearing or for rehearing en banc
may be filed.


                         OPINION

MILAN D. SMITH, JR., Circuit Judge:

   This case presents the question whether a Washington state
law providing for convicted sex offenders’ early release into
community custody creates a liberty interest that is protected
under the Due Process Clause of the Fourteenth Amendment.
We hold that it does not. We therefore affirm the decision of
the district court denying Carver relief in this civil rights
action.

           Factual and Procedural Background

   In August 1999, Joseph Dale Carver, then 20 years old,
pled guilty to child molestation in the third degree. This con-
viction followed two prior convictions for child molestation
in the first degree and a conviction for third-degree assault.
Carver committed his first sex offense at age 14. He was sen-
tenced to fifty-four months of confinement in the custody of
the Washington State Department of Corrections (“DOC”) for
his 1999 conviction. The brief record on appeal indicates Car-
ver committed fifteen disciplinary infractions while incarcer-
ated, including sexual harassment of a prison staff member.

  Washington Revised Code § 9.94A.728(1)(b)(ii)(B)(I) pro-
hibits early release for those convicted of sex offenses. How-
2496                      CARVER v. LEHMAN
ever, section 9.94A.728(2)(a) provides that sex offenders may
become eligible for transfer to community custody in lieu of
early release.1 Carver was sentenced to a consecutive thirty-
six month period of community custody to begin on his
adjusted release date.2 Carver’s behavior as a prisoner resulted
in an adjusted release date of January 13, 2003.

   Before an inmate is eligible for transfer to community cus-
tody, he must submit an acceptable “release plan.” WASH.
REV. CODE § 9.94A.728(2)(c). Carver submitted his proposed
plan in March 2002. It was denied in April 2002, pursuant to
a DOC policy then in effect which provided for the categori-
cal denial of release plans of offenders, like Carver, whom the
DOC determined “appear[ed] to meet the definition of a sexu-
ally violent predator and [who had] been referred for Civil
Commitment . . . .” DOC Policy Directive 350.200 (May 4,
2001).3 As a result of the denial of his proposed release plan,
Carver served his full term of confinement.
  1
     “Community custody is the intense monitoring of an offender in the
community for a period of at least one year after release or transfer from
confinement. Although it has other purposes, community custody contin-
ues in the nature of punishment, and is not equivalent to general release.”
In re Crowder, 985 P.2d 944, 945 (Wash. Ct. App. 1999) (footnote omit-
ted). Offenders in community custody live in a residence pre-approved by
the DOC and are subject to mandatory and discretionary conditions
imposed by either the DOC or the sentencing court. See, e.g., WASH. REV.
CODE §§ 9.94A.710(2)-(3), 9.94A.700(4)-(5) (listing mandatory and dis-
cretionary conditions imposed on offenders subject to community custody
including reporting requirements, payment of supervision fees, and prohi-
bitions against possession of controlled substances and consumption of
alcohol).
   2
     When an inmate is first transferred to the DOC, the DOC calculates
three possible release dates for the inmate. First, the maximum release
date is the date the inmate would finish serving the entire sentence
imposed. Second, the earned early release date is the date the inmate
would be released if he earned all available sentence reductions and does
not lose time for misbehavior. Third, the adjusted release date is the pro-
jected date on which the inmate would be released if he loses no further
good time or earned time credits.
   3
     As we explain infra, this policy was subsequently struck down by the
Washington Court of Appeals in In re Dutcher, 60 P.3d 635, 640 (Wash.
Ct. App. 2002) (holding that “DOC Policy 350.200 . . . violates the gov-
erning statutes”).
                          CARVER v. LEHMAN                          2497
   In September 2004, Carver filed a civil rights suit under 42
U.S.C. § 1983, asserting that DOC officials denied him early
release into community custody without affording him due
process of law under the Fourteenth Amendment.4 The district
court, adopting the report and recommendation of the magis-
trate judge, granted the DOC officials’ motion for summary
judgment on two principal grounds: first, that Washington law
does not create a liberty interest in early release into commu-
nity custody and, therefore, Carver did not have a due process
right protected by the Fourteenth Amendment; and second,
that even if such a right existed, Defendant Lehman was enti-
tled to qualified immunity. Carver timely appealed.

             Jurisdiction and Standard of Review

   We have jurisdiction to review the district court’s determi-
nation pursuant to 28 U.S.C. § 1291, and we review de novo
its grant of summary judgment and finding of qualified immu-
nity. See Mabe v. San Bernardino County, Dep’t of Pub. Soc.
Servs., 237 F.3d 1101, 1106 (9th Cir. 2001); Galen v. County
of Los Angeles, 477 F.3d 652, 658 (9th Cir. 2007).

                              Discussion

  [1] The Due Process Clause of the Fourteenth Amendment
provides that no state shall “deprive any person of life, liberty,
or property, without due process of law. . . .” U.S. Const.
amend. XIV, § 1. Our analysis of due process claims proceeds
  4
   Carver’s original complaint named as a defendant only Joseph Leh-
man, secretary of the DOC at the time that Carver’s release plan was
denied. In his amended complaint, Carver named two additional defen-
dants, Kimberley Acker and Victoria Roberts, both DOC officials
involved in making end of sentence review determinations. The district
court adopted the magistrate judge’s finding that Acker and Roberts were
entitled to summary judgment because Carver failed to show that “these
defendants played any part in enacting the policy that precluded [Carver]
from being considered for release.” Carver does not appeal this portion of
the judgment below.
2498                       CARVER v. LEHMAN
in two steps. “[T]he first asks whether there exists a liberty or
property interest which has been interfered with by the State;
the second examines whether the procedures attendant upon
that deprivation were constitutionally sufficient.” Ky. Dep’t of
Corr. v. Thompson, 490 U.S. 454, 460 (1989) (citation omit-
ted).

   [2] “A liberty interest may arise from either of two sources:
the due process clause itself or state law.” Toussaint v.
McCarthy, 801 F.2d 1080, 1089 (9th Cir. 1986). Carver con-
cedes that the Due Process Clause does not create a liberty
interest in an inmate’s “conditional[ ] release[ ] before the
expiration of a valid sentence.” Greenholtz v. Inmates of the
Neb. Penal & Corr. Complex, 442 U.S. 1, 7 (1979). Rather,
he argues that Washington’s statutory scheme governing early
release into community custody “uses mandatory language,
‘creat[ing] a presumption that . . . release will be granted’ . . .
unless certain designated findings are made, and thereby gives
rise to a constitutional liberty interest.” McQuillion v. Dun-
can, 306 F.3d 895, 901 (9th Cir. 2002) (quoting Greenholtz,
442 U.S. at 12; citing Bd. of Pardons v. Allen, 482 U.S. 369,
377-78 (1987)). As in prior cases, our task here is to apply the
well-established mandatory language rule governing state-
created liberty interests set forth by the Supreme Court in
Greenholtz and Allen to the Washington sex offender statu-
tory scheme at issue.5 See, e.g., Sass v. Cal. Bd. of Prison
   5
     In his response brief, Lehman argued that Sandin v. Connor, 515 U.S.
472 (1995), should control our liberty interest inquiry. In Sandin, the
Supreme Court considered a challenge to a prison regulation imposing
disciplinary segregation for misconduct. Id. at 475-77. In holding that the
regulation did not create a liberty interest, the Court did not apply the
“mandatory language” framework of Greenholtz and Allen. Id. at 481-86.
Instead, it focused on whether the challenged restraint arising from the
regulation “impose[d] atypical and significant hardship on the inmate in
relation to the ordinary incidents of prison life.” Id. at 484; see also Wil-
kinson v. Austin, 545 U.S. 209, 222-24 (2005) (applying Sandin to deter-
mine whether Ohio inmates have a liberty interest in avoiding placement
in a “supermax” prison). As Lehman properly conceded in his supplemen-
                           CARVER v. LEHMAN                           2499
Terms, 461 F.3d 1123, 1127-28 (9th Cir. 2006) (holding that
California law creates a liberty interest in parole); Biggs v.
Terhune, 334 F.3d 910, 914 (9th Cir. 2003) (same); McQuil-
lion, 306 F.3d at 901-902 (same); Bermudez v. Duenas, 936
F.2d 1064, 1065-66 (9th Cir. 1991) (holding that Guam law
creates a liberty interest in parole); Baumann v. Ariz. Dep’t of
Corr., 754 F.2d 841, 843-45 (9th Cir. 1989) (holding that Ari-
zona law does not create a liberty interest in custodial
release); Balla v. Idaho State Bd. of Corr., 869 F.2d 461, 469-
70 (9th Cir. 1989) (holding that Idaho law does not create a
liberty interest in parole).

   [3] Washington law mandates that an individual convicted
of a sex offense be sentenced to a term of community custody
that “shall begin either upon completion of the term of con-
finement or at such time as the offender is transferred to com-
munity custody in lieu of earned release.” WASH. REV. CODE
§ 9.94A.710(1). Unlike other inmates, then, a convicted sex
offender who accrues “earned release time . . . for good
behavior and good performance” is not entitled to early
release; rather, he is eligible for discretionary transfer into
community custody at an earlier date if his proposed place-
ment is appropriate. Id. § 9.94A.728(1), (2)(a). The law
requires the DOC to develop a suitable program to effectuate
the transfer to community custody of such inmates. See id.
§ 9.94A.728(1). As part of that program, the DOC must “re-
quire the offender to propose a release plan that includes an

tal submissions to the court, we have since held that Sandin’s holding was
limited to “the separate but related question of when due process liberty
interests are created by internal prison regulations.” McQuillion, 306 F.3d
at 902-03 (emphasis added). See also Sass, 461 F.3d at 1127 n.3 (explain-
ing that this court has “consistently rejected th[e] argument” that Sandin
eliminated the “ ‘mandatory language’ approach of Greenholtz and
Allen”). Accordingly, we continue to apply the “mandatory language” rule
set forth in Greenholtz and Allen in order to determine whether Washing-
ton’s statutory scheme creates a liberty interest in early release into com-
munity custody.
2500                  CARVER v. LEHMAN
approved residence and living arrangement.” Id.
§ 9.94A.728(2)(c). The law then describes how the DOC, in
exercising its broad discretion, should evaluate such release
plans:

    The department may deny transfer to community
    custody status in lieu of earned release time pursuant
    to subsection (1) of this section if the department
    determines an offender’s release plan, including pro-
    posed residence location and living arrangements,
    [1] may violate the conditions of the sentence or
    conditions of supervision, [2] place the offender at
    risk to violate the conditions of the sentence, [3]
    place the offender at risk to reoffend, or [4] present
    a risk to victim safety or community safety. The
    department’s authority under this section is indepen-
    dent of any court-ordered condition of sentence or
    statutory provision regarding conditions for commu-
    nity custody or community placement . . . .

Id. § 9.94A.728(2)(d) (emphasis added).

   [4] In order to comply with the statute, the DOC promul-
gated Policy Directive 350.200. Under the version of this pol-
icy in force when Carver submitted his release plan, the DOC
instructed that release plans of sex offenders be assessed to
determine “the degree of risk for victims and potential victims
of similar age or circumstances” and to ensure that, subject to
certain exceptions, “[s]ex offenders will not return to a resi-
dence where minor victim(s) or other children of similar age
are present in the residence.” DOC Policy Directive 350.200
(May 4, 2001). This Policy Directive specified that a resi-
dence proposed by an offender within a release plan could be
denied if the proposed location would place the offender in
violation of court-imposed conditions; at the likely risk to re-
offend; or in close proximity to the minor victim(s), schools,
child care centers, playgrounds, or other facilities where chil-
dren of similar age and circumstances surrounding the convic-
                           CARVER v. LEHMAN                            2501
tion are present and who may be put at substantial risk of
harm by the offender residing at that location.6 The DOC’s
policy also provided for the categorical denial of release plans
“if the End of Sentence Review Committee has determined
that the offender appears to meet the definition of a sexually
violent predator and s/he has been referred for Civil Commit-
ment . . . .”7 This final provision, under which Carver’s
release plan was denied, was subsequently eliminated after
the Washington Court of Appeals held that it violated the stat-
utory requirement that all sex offenders “may become eligi-
ble” for community custody. See Dutcher, 60 P.3d at 638-40.

   Carver argues that this statutory scheme creates a protected
liberty interest because it requires the DOC to transfer an
inmate to community custody in lieu of earned release “unless
any one of the . . . specifically designated reasons are
  6
     The last criterion derives from section 72.09.340(3)(a), which provides
that the DOC is “authorized to reject a residence location if the proposed
residence is within close proximity to schools, child care centers, play-
grounds, or other grounds or facilities where children of similar age or cir-
cumstance as a previous victim are present who the department determines
may be put at substantial risk of harm by the sex offender’s residence at
that location.” WASH. REV. CODE § 72.09.340(3)(a) (2006).
   7
     Washington law defines “sexually violent predator” as “any person
who has been convicted of or charged with a crime of sexual violence and
who suffers from a mental abnormality or personality disorder which
makes the person likely to engage in predatory acts of sexual violence if
not confined in a secure facility.” WASH. REV. CODE § 71.09.020(16)
(2006). An offender determined to be a sexually violent predator may be
subject to civil commitment after his term of confinement. WASH. REV.
CODE § 71.09.010 (2006). Carver’s criminal record and poor behavior
while incarcerated provide sufficient basis on which the DOC could rea-
sonably determine that Carver appeared to meet the definition of a sexu-
ally violent predator and that it would be appropriate to refer him to be
civilly committed for further custodial treatment after he completed his
criminal sentence. The legislature of the State of Washington has enacted
a civil commitment custodial treatment program run by the Department of
Social & Health Services in which dangerous sexual predators may be
safely held while efforts are made to treat their condition. See WASH. REV.
CODE § 71.09.010.
2502                       CARVER v. LEHMAN
found[,]” thereby “creat[ing] a presumption that . . . release
[into community custody] will be granted, and that this in turn
creates a legitimate expectation of release absent the requisite
finding that one of the justifications for [denial] exists.”
Greenholtz, 442 U.S. at 11-12; see also Allen, 482 U.S. at
377-78. We disagree. In order to create a constitutionally pro-
tected liberty interest, a statute must contain “ ‘explicitly man-
datory language,’ i.e., specific directives to the decisionmaker
that if the regulations’ substantive predicates are present, a
particular outcome must follow.” Thompson, 490 U.S. at 463
(quoting Hewitt v. Helms, 459 U.S. 460, 472 (1983)). There
is no “explicitly mandatory language” in section 9.94A.728(2)
creating a substantive right to transfer to community custody.
The statute, using classically permissive language, states that
a “person convicted of a sex offense . . . may become eligible,
in accordance with a program developed by the department,
for transfer to community custody status in lieu of earned
release time.” WASH. REV. CODE § 9.94A.728(2)(a). The only
“explicitly mandatory language” in section 9.94A.728(2) con-
cerns a procedural right to an individualized determination
based on the merits of a proposed release plan.8 That language
cannot create a “liberty interest” within the meaning of the
Fourteenth Amendment because “expectation of receiving
process is not, without more, a liberty interest protected by the
Due Process Clause” of the Fourteenth Amendment. Olim v.
   8
     Subsection (2)(c) reads: “The department shall, as a part of its program
for release to the community in lieu of earned release, require the offender
to propose a release plan that includes an approved residence and living
arrangement.” As the Washington Court of Appeals in In re Dutcher held,
this language, combined with language in subsection (2)(d), mandates that
the DOC make an individualized determination “based on the merits of a
release plan.” 60 P.3d at 638. The DOC’s failure to provide such an evalu-
ation rendered unlawful its further detention of sex offenders without an
individualized determination, a statutory wrong for which the Washington
Rules of Appellate Procedure provide relief. See Wash. R. App. P. 16.4(a),
(c)(2) (providing that “the appellate court will grant appropriate relief to
a petitioner if . . . the petitioner’s restraint is unlawful.”). Thus, Dutcher
stands for the proposition that release plans may not be categorically
denied. It does not require that release plans be categorically approved.
                           CARVER v. LEHMAN                             2503
Wakinekona, 461 U.S. 238, 250-51 n.12 (1983); see also In
re Cashaw, 866 P.2d 8, 12 (Wash. 1994) (“The United States
Supreme Court and the Ninth Circuit have clearly held that
procedural laws do not create liberty interests; only substan-
tive laws can create these interests.”).9

   [5] Pursuant to that procedural mandate, the DOC has no
“discretion to decide whether or when to consider an offender
for transfer to community custody,” In re Liptrap, 60 P.3d
1227, 1232 (Wash. Ct. App. 2005) (emphasis added). But
Washington law places no substantive limitation on how the
DOC is to make that determination. As noted above, section
9.94A.728(2)(d) enumerates four criteria for evaluating the
transfer plan. The statute instructs that the DOC “may deny
transfer to community custody if” one or more of those
criteria are met. Id. (emphasis added). Far from setting forth
“substantive predicates” under which the DOC must grant
transfer, the statute is silent regarding even precatory criteria
for granting transfer to community custody, specifying only
when the DOC “may”—but need not10 — “deny.”

   No particular words are necessary to create a liberty interest.11
If the section 9.94A.728(2)(d) criteria for denying transfer
constituted an exhaustive list of reasons for denial, the lan-
guage would be effectively mandatory, giving rise to a pre-
sumption of transfer. Nothing in the statute, however,
  9
    Cashaw, like Dutcher, instead grounded the inmate’s right to challenge
his restraint because of procedural error in Washington Rule of Appellate
Procedure 16.4. Id. at 13-14.
   10
      Section 72.09.340(3) contains two narrower circumstances under
which “the department shall not approve a residence location”: if the pro-
posed residence includes a minor child who might be put at risk, or if it
is close in proximity to the current residence of the prisoner’s minor vic-
tim.
   11
      In Allen, the Supreme Court “reject[ed] the argument that a statute that
mandates release ‘unless’ certain findings are made is different from a
statute that mandates release ‘if,’ ‘when,’ or ‘subject to’ such findings
being made.” 482 U.S. 369, 378 (1987).
2504                       CARVER v. LEHMAN
indicates that those four criteria are the sole reasons for which
the DOC may deny transfer.12 To the contrary: immediately
following the enumeration, the statute goes on to state that the
DOC’s “authority under this section is independent of any
court-ordered condition of sentence or statutory provision
regarding conditions for community custody or community
placement.” WASH. REV. CODE § 9.94A.728(2)(d). The stat-
ute’s manifest purpose, therefore, is to preserve to the DOC
the discretion to deny transfer in the event that it makes one
of the four determinations, notwithstanding what other legal
sources might otherwise require.

  To convert this non obstante permissive clause, meant to
preserve discretion in certain cases, into an expressio unius
provision that would limit discretion to all but those cases
would be to invert the very purpose for which this statute was
drafted.13 These statutes were enacted to protect the commu-
  12
      If, for example, the statute stated that DOC “may” deny transfer “only
if” certain criteria are met or “unless” they are not, that might sufficiently
limit the discretion of the DOC to the point it creates an expectation of
release. The distinction between “if” and “only if,” however, is not a mere
quibble over vocabulary—it goes right to the heart of whether the criteria
of section 9.94A.728(2)(d) are necessary or sufficient conditions for trans-
fer, and therefore whether transfer is mandatory or entirely discretionary.
“May . . . only if” would be effectively identical to “shall . . . unless”;
“may . . . if” is not.
   13
      The canon of construction expressio unius est exclusio alterius stands
for the proposition that, when the legislature provides a list of related
items, it impliedly means to exclude other items not listed. See Norman
J. Singer, 2A Sutherland Statutes and Statutory Construction § 47:23 (7th
ed. 2007). Such a result will obtain, however, only in the absence of evi-
dence to the contrary. “The maxim expressio unius est exclusio alterius is
an aid to construction, not a rule of law. It can never override clear and
contrary evidences of [legislative] intent.” Neuberger v. Comm’r, 311 U.S.
83, 88 (1940); see also Wash. State Labor Council v. Reed, 65 P.3d 1203,
1209 (Wash. 2003) (“[T]he rule of expressio unius est exclusio alterius
d[oes] not necessarily apply without considering other factors which may
persuade the court that legislative intent was the opposite of what the stat-
utory construction rule would require.”). In this case, the statement that
sex offenders only “may” receive transfer, combined with the final sen-
tence of the paragraph, make clear the permissive intent of the statute.
                          CARVER v. LEHMAN                          2505
nity from recidivist offenders whose proclivity to sexually
abuse children is well-documented and whose anti-social ten-
dencies are notoriously difficult to remedy through traditional
penological methods. Carver’s record would cause any rea-
sonably cautious state official to pause before authorizing
even closely supervised release to the community. On the
basis of his prior record alone—even before this latest
conviction—a Washington superior court found probable
cause that Carver was a sexually violent predator. A forensic
psychological examination had concluded that Carver was, in
his own words, “a civil commitment case”—that is, he was
found to meet the criteria of a sexually violent predator. Sec-
tion 9.94A.728(2)(d) reserves discretion for DOC officials
precisely so they may deny release plans of prisoners like
Carver who remain threats to the community.

    [6] Our reading of section 9.94A.728(2)(d) is consistent
with the case law of the Washington state courts construing
it.14 In the text of In re Liptrap, the Washington Court of
Appeals noted that the statute “stat[es] reasons why the
department may deny a release plan,” 111 P.3d at 1232, but
kept those “reasons” in the indefinite: they are just “reasons”
—not the reasons, let alone the only reasons—for denial. Sim-
ilarly, In re Dutcher held simply that “the statute . . . requires
DOC to base its community custody eligibility decisions on
the merits of the release plan,” 60 P.3d at 638, which is hardly
to imply that section 9.94A.728(2)(d) provides the sole rubric
by which those “merits” are to be evaluated.

   [7] It is true that the cases cited above refer to a “limited
liberty interest” held by prisoners in transfer to community
custody. Liptrap, 111 P.3d at 1231; see also Dutcher, 60 P.3d
at 636 (describing a “limited but protected liberty interest” in
  14
    “Whether a state statute provides such a protectable entitlement
depends on the structure and language of the statute, as well as the state
courts’ interpretation of the scope of the interest.” Bergen v. Spaulding,
881 F.2d 719, 721 (9th Cir.1989) (emphasis added).
2506                   CARVER v. LEHMAN
transfer); Crowder, 985 P.2d at 945 (“The statutory right to
earned early release creates a limited liberty interest requiring
minimal due process.”). We must not be confused, however,
by those decisions’ use of a Fourteenth Amendment term of
art: those cases concerned only the procedural right to com-
pliance with individualized consideration on the merits of
prisoners’ release plans, secured by Washington Rule of
Appellate Procedure 16.4(a). Liptrap, 111 P.3d at 1234; Dut-
cher, 60 P.3d at 638. To the extent they contain dicta using
the same term, “liberty interest,” to refer to both a substantive
right to transfer and a procedural right to consideration on the
merits, the most logical reading is that both derive from
Washington law, and are hence of the same sub-constitutional
nature. Regardless, those dicta provide no justification for dis-
regarding the plain language of the statute.

   Washington appellate courts have been careful to distin-
guish between the state habeas relief available through per-
sonal restraint petitions for violations of state law, and
personal restraint petitions to redress violations of a constitu-
tional magnitude. The decisions in Dutcher, Crowder, and
Cashaw are examples of the former. In Cashaw, the Washing-
ton State Supreme Court explicitly rejected the lower court’s
holding that the Indeterminate Sentence Review Board’s fail-
ure to follow mandatory parole procedures constituted an
infringement of Fourteenth Amendment Rights. 866 P.2d at
12. Though it concluded that “the Board had violated its own
procedural rules for parolability hearings,” it specifically held
it was error to conclude “this violation was of constitutional
magnitude.” Id. at 13. The cases that refer to a “limited liberty
interest” do not support Judge Reinhardt’s conclusion that
state law regarding community custody creates a liberty inter-
est arising under the Constitution.

   Washington courts have implied only one limit on the sub-
stance of the DOC’s exercise of discretion: its reasons for
denial must be “legitimate.” Liptrap, 111 P.3d at 1234; Crow-
der, 985 P.2d at 946. But there is no indication that a reason
                          CARVER v. LEHMAN                         2507
may acquire “legitimacy” only by its enumeration in section
9.94A.728(2)(d). Indeed, every indication is to the contrary:
In re Crowder, the first case to imply a requirement of “legiti-
mate reasons” for denial of transfer to community custody,
specified the petitioner’s “own withdrawal of a suggested
placement plan” as one of the “legitimate reasons” for deny-
ing him transfer, 985 P.2d at 946—a reason which certainly
seems legitimate, but appears nowhere in section
9.94A.728(2)(d).15 No Washington case has provided a gen-
eral definition for what makes a reason “legitimate,” which
could be as broad as “any reason having a rational basis,” or
even “any reason not otherwise proscribed by law.” This ill-
defined “right” to transfer only in the absence of some “legiti-
mate” reason to deny is hardly a sufficient “substantive predi-
cate” to produce the “legitimate expectation of release”
required of a protected liberty interest under Greenholtz. 442
U.S. at 12.

   [8] The analysis employed by the Washington courts in
parole and community release cases confirms our conclusion
that section 9.94A.728(2)(d) does not create a liberty interest.
DOC officials had legitimate concern that Carver, based on
his multiple sex convictions and behavior in prison, had not
presented an acceptable release plan to alleviate the concern
for public safety. The Constitution requires no more.

            Response to Preamble of Concurrence

  We readily acknowledge the self-evident truth of Judge
Reinhardt’s observation that in our judicial system the out-
come of important appellate cases can vary based on the com-
position of the judicial body or panel deciding those cases. It
has been so ever since the founding of the Republic. We
  15
    In re Crowder predated the enactment of section 9.94A.728(2)(d) by
three years. There is no indication in subsequent case law, however, that
codification of certain reasons in section 9.94A.728(2)(d) has somehow
narrowed the range of “legitimacy.”
2508                       CARVER v. LEHMAN
respectfully disagree, however, with much of the balance of
our concurring colleague’s preambular observations about the
processing of this case, and we feel a response is required.

   Our colleague states that the “Constitution did not change
between the time of the original panel’s decision and the time
of the new majority’s opinion. All that changed is the compo-
sition of the three-judge panel.” Concurrence at 2511. This
implies that the previous panel majority unearthed an unal-
loyed constitutional nugget waiting to be discovered within
the primordial crust of the Fourteenth Amendment, but which
must now be reinterred and disregarded as a result of the pass-
ing of one of our colleagues. This implication ignores Judge
Reinhardt’s candid admission that “[t]he constitutional ques-
tion is a close one, and substantial arguments can be made for
either position.” Concurrence at 2512. It further disregards
both the rules of our court and the vicissitudes of life.

   The respective corpora of the opinion and concurrence in
this case discuss the disputed nature of the constitutional
question. But whatever the merits of each side’s constitutional
analysis, we respectfully disagree with Judge Reinhardt’s con-
tention that the prior majority’s opinion actually became a
binding construction of the Constitution before Judge Fergu-
son’s death, and that it is somehow unseemly to amend a pub-
lished opinion when the reason for the change is the death of
a member of the prior majority. No opinion of this circuit
becomes final until the mandate issues, and the opinion issued
by the prior majority was only part way through its finaliza-
tion process.16 Until the mandate has issued, opinions can be,
   16
      United States v. Ruiz, 935 F.2d 1033 (9th Cir. 1991) clarifies that “no
expectation of finality can attach during the period in which either party
may petition for rehearing.” Id. at 1037 (quoting United States v. Fourmai,
910 F.2d 617, 620 (9th Cir. 1990)). Thus, until the mandate issues, an
opinion is not fixed as “settled Ninth Circuit law,” and reliance on the
opinion is a “gamble.” Id. Moreover, in recognition of the human condi-
tion, our rules provide that “[i]f a member of a three-judge panel becomes
unavailable by reason of death, disability, or departure from the court and
the case is under submission, the Clerk shall draw a replacement by lot.”
Ninth Circuit General Orders 3.2g.
                          CARVER v. LEHMAN                          2509
and regularly are, amended or withdrawn, by the merits panel
at the request of the parties pursuant to a petition for panel
rehearing, in response to an internal memorandum from
another member of the court who believes that some part of
the published opinion is in error, or sua sponte by the panel
itself. For example, in the ninety days between July 11, 2008,
and October 9, 2008, at least ten published opinions were with-
drawn17 and at least ten opinions were amended18 in our cir-
cuit. Thus, the prior majority’s holding in this case may or
may not have survived until the mandate issued, but it was
certainly not yet enshrined as a binding construction of the
Constitution when Judge Ferguson died. Even when an opin-
ion deals with a constitutional issue, the referenced collabora-
tive process strengthens, not weakens, the final quality of
those opinions, thereby better enabling them to stand the test
  17
      Granados-Oseguera v. Mukasey, No. 03-73030, 2008 WL 4478019
(9th Cir. Oct. 07, 2008); Al-Mousa v. Mukasey, No. 06-70638, 2008 WL
4330339 (9th Cir. Sept. 22, 2008); U.S. v. Gianelli, No. 07-10233, 2008
WL 4225460, (9th Cir. Sept. 17, 2008); Nguyen v. Mukasey, No. 04-
75315, 2008 WL 4180007 (9th Cir. Sept. 11, 2008); Amin v. Mukasey, No.
04-74693, 2008 WL 4148531 (9th Cir. Sept. 04, 2008); Carver v. Lehman,
540 F.3d 1011 (9th Cir. 2008); Center for Biological Diversity v. National
Highway Traffic Safety Admin., 538 F.3d 1172 (9th Cir. 2008); U.S. v.
Marcos-Mora, No. 07-30171, 2008 WL 3890415 (9th Cir. Aug. 15, 2008);
Johnson v. Riverside Healthcare System, LP, 534 F.3d 1116 (9th Cir.
2008); Metzler Inv. GmbH v. Corinthian Colleges, Inc., 534 F.3d 1068
(9th Cir. 2008).
   18
      Center for Public Analysis on Trade and Health v. Office of U.S.
Trade Representative, No. 06-16682, 2008 WL 4490366 (9th Cir. Oct. 08,
2008); Lopez-Gutierrez v. Mukasey, No. 06-75836, 2008 WL 4472973
(9th Cir. Oct. 06, 2008); Hernandez v. Lamarque, No. 07-15921, 2008 WL
4430670 (9th Cir. Oct. 01, 2008); U.S. v. Grubbs, No. 03-10311, 2008 WL
4279988 (9th Cir. Sept. 17, 2008); Metzler Inv. GMBH v. Corinthian Col-
leges, Inc., 540 F.3d 1049 (9th Cir. 2008); Bull v. City and County of San
Francisco, 539 F.3d 1193 (9th Cir. 2008); Marceau v. Blackfeet Housing
Authority, 540 F.3d 916 (9th Cir. 2008); Walter v. Drayson, 538 F.3d 1244
(9th Cir. 2008); Smith v. County of Riverside, No. 06-56848, 2008 WL
2872623, (9th Cir. July 24, 2008); U.S. v. Lopez, 2008 WL 2745948, No.
07-35389, (9th Cir. July 16, 2008).
2510                        CARVER v. LEHMAN
of time, and engender the respect of thoughtful citizens for
both the opinion, and the court that produced it.

   Judge Reinhardt also suggests that the only appropriate way
to have changed the previous panel’s decision was to initiate
an en banc process. En banc review is appropriate under our
rules only when a panel decision (a) conflicts with decisions
from another circuit, (b) conflicts with prior decisions of our
own circuit, or (c) “substantially affects a rule of national
application in which there is an overriding need for national
uniformity.” 9th Cir. R. 35-1; see also Fed. R. App. P.
35(a)(1). As our colleague well knows, the previous panel’s
majority opinion does not technically qualify for en banc
review under our rules,19 and it is very difficult to obtain en
banc review of a case in our court. 20 Had we accepted his rec-
ommendation, the original opinion would undoubtedly have
remained unchanged, the very result preferred by our col-
league.

                               Conclusion

   [9] Because Washington law does not create a liberty inter-
est in transfer to community custody, we need not address the
sufficiency of the procedures given (or denied) Carver. The
judgment of the district court is AFFIRMED.

   Each party shall bear its own costs on appeal.
  19
      The prior concurrence did not note, and there are no, conflicts with
other circuits, nor direct conflicts with Supreme Court rulings. As dis-
cussed in this opinion, this is an issue of first impression for the Ninth Cir-
cuit. Finally, as discussed in the substance of this opinion, the issue in this
case is one concerning Washington’s statutory scheme governing early
release into community custody. This is not an issue affecting national
uniformity, only one specific to Washington state.
   20
      Of the 1097 Petitions for Rehearing En Banc that were filed in 2007,
nineteen cases were taken en banc (1.7%).
                        CARVER v. LEHMAN                      2511
REINHARDT, Circuit Judge, concurring in the judgment
only:

   Six months ago, the original panel in this case filed a
majority opinion holding that Washington state law creates a
liberty interest in an inmate’s early release into community
custody. We held that the prisoner’s liberty interest is pro-
tected under the Due Process Clause of the Fourteenth
Amendment and that, accordingly, when an inmate becomes
eligible for a transfer to community custody, the prison
authorities may deny his request for a transfer only for one of
the reasons specified in the Washington statute — and only if
he is afforded a minimal opportunity to present his side of the
story before they do so. In short, we held that Washington
prison authorities must follow Washington law and abide by
the United States Constitution. Joining me in that opinion was
Judge Warren J. Ferguson, who died before we could deny the
petition for rehearing; dissenting was Judge Milan Smith. As
a result of Judge Ferguson’s death, it was necessary to replace
him on this case with another member of this court drawn at
random. There were no intervening decisions that changed the
law between the time Judge Ferguson and I issued our opinion
holding that a liberty interest exists that protects the prisoners’
rights at issue and the time that Judge Smith, joined by our
colleague who replaced Judge Ferguson, issued a substitute
opinion holding that no such liberty interest exists.

   As stated above, it is indisputable that the law did not
change and the Constitution did not change between the time
of the original panel’s decision and the time of the new major-
ity’s opinion. All that changed is the composition of the three-
judge panel. To those who question whether the results in
constitutional and other cases depend on the membership of
the panel, or whether the replacement of even a single
Supreme Court justice can change the fundamental nature of
the rights of all Americans with respect to matters as basic as
affirmative action, a woman’s right of choice, and the nature
of religious liberty, the result in the case currently before our
2512                       CARVER v. LEHMAN
panel is merely a minor illustration of how the judicial system
currently operates. Solely because of fortuity, I am compelled
to write in strong disagreement with the majority’s constitu-
tional analysis instead of simply reaffirming an opinion vindi-
cating the constitutional rights of the petitioner and his fellow
prisoners in the state of Washington.1

   In the case before us, it is not necessary for the new major-
ity to undo the original majority’s constitutional ruling, even
if it disagrees with it. The constitutional question is a close
one, and substantial arguments can be made for either posi-
tion. Under these circumstances, the more important consider-
ation, in my view, is maintaining the stability and legitimacy
of the court’s decisions. We have a procedure for correcting
decisions that a majority of the court believes warrant recon-
sideration. That process is known as a en banc rehearing. It
can be invoked if any single judge on the court, including
either member of the majority, elects to make a call. Relying
on this process would, in my view, be in the better interests
of the court and the judicial system; increasing the extent to
which judicial decisions depend on chance and subjectivity is
not a wise alternative.

  Let me make it clear that I have not suggested, nor do I
believe, that Judge Smith and Judge Tallman do not have the
authority to withdraw the opinion filed by the initial panel and
published as the opinion of the court. Of course, they do.2 Nor
   1
     For the benefit of my colleagues in the majority, I should state that I,
of course, do not believe that the original panel majority unearthed a “con-
stitutional nugget,” Maj. Op. at 2508, alloyed or otherwise. This is simply
a case in which Judge Ferguson and I tried our best to do our job, includ-
ing the mundane task of seeing that prisoners, like all other persons, are
afforded the rights to which they are entitled under the law. I recognize
that these days there are many who do not share the view that prisoners’
rights deserve judicial protection, but neither Judge Ferguson nor I was
aware of any constitutional or statutory provision to that effect, except per-
haps for the Antiterrorism and Effective Death Penalty Act, 28 U.S.C.
§§ 2241 et seq.
   2
     All would agree that an opinion may be properly withdrawn or
amended when the panel is persuaded by a party or a colleague, or
                              CARVER v. LEHMAN                         2513
have I suggested that the opinion was “final”: I merely stated
what I strongly believe — that it is unwise for a court, once
it has published an opinion on a constitutional question, to
change its mind for so fortuitous and subjective a reason.
Rather, I suggested that a procedure exists under which we
could reach a different result through a more objective pro-
cess in which the merits, not the composition of the panel,
would provide the basis for our action. Proceeding in the lat-
ter manner would help to secure the legitimacy of court deci-
sions and, necessarily, to maintain public confidence in the
judicial system.

                         I.     Liberty Interest

   As Judge Ferguson and I previously held, Washington’s
statutory scheme creates a protected liberty interest because it
requires the Department of Corrections (“DOC”) to transfer

becomes aware on its own, of a “point of law or fact that . . . the court
has overlooked or misapprehended . . . .” Fed. R. App. P. 40. I must note,
however, that this practice of withdrawing published opinions is employed
far more sparingly than Judge Smith suggests. Of the ten cases which he
cites as “published opinions [that] were withdrawn,” Maj. Op. at 2509,
only five other than the one before us fit that description. In two of those
five, the panel remanded to an administrative agency in its revised deci-
sions but ordered similar or broader relief than in the initial opinions. See
Al-Mousa v. Mukasey, 2008 WL 4372965, at *2 (9th Cir. Sep. 22, 2008);
Ctr. for Biological Diversity v. Nat’l Highway Traffic Safety Admin., 538
F.3d 1172 (9th Cir. 2008). In a third, the panel dismissed a petition rather
than remanding to an administrative agency after the government submit-
ted the full record in place of the incomplete record it initially provided
to the panel. Granados-Oseguera v. Mukasey, 546 F.3d 1011 (9th Cir.
2008). In a fourth case, the panel changed its reason for allowing the gov-
ernment to pursue a restitution order, preferring to rely on federal preemp-
tion. United States v. Gianelli, 543 F.3d 1178 (9th Cir. 2008). In only one
case did the panel reverse a basic position it had taken. Johnson v. River-
side Healthcare Sys., 534 F.3d 1116 (9th Cir. 2008). In none of these cases
was a constitutional question at issue, and in none was the withdrawal
prompted by a matter unrelated to the law, such as the reconstitution of
the panel.
2514                   CARVER v. LEHMAN
an inmate to community custody in lieu of earned release “un-
less any one of the . . . specifically designated reasons are
found[,]” thereby “creat[ing] a presumption that . . . release
[into community custody] will be granted, and . . . in turn
creat[ing] a legitimate expectation of release absent the requi-
site finding that one of the justifications for [denial] exists.”
Greenholtz v. Inmates of the Nebraska Penal and Corr. Com-
plex, 442 U.S. 1, 11-12 (1979). See also Bd. of Pardons v.
Allen, 482 U.S. 369, 377-78 (1987). The majority rejects this
argument, finding no “ ‘explicitly mandatory language’ . . .
creating a substantive right to transfer to community custody”
under Washington law. Maj. Op. at 2502 (emphasis omitted).
For the reasons set forth in our prior majority opinion and
reiterated below, I believe that the current majority’s reading
is flawed.

   The Washington statutory scheme uses language that effec-
tively mandates the transfer to community custody of those
inmates who have earned release time and who have not been
found to meet one of the statutory reasons for denial of a
release plan set forth in Washington Revised Code
§ 9.94A.728(2)(d). Section 9.94A.710(1) requires that sex
offenders be sentenced to a term of community custody to
begin either when the offender’s term of confinement is com-
plete or when he is transferred as a result of earned release
time. Section 9.94A.728(1) likewise requires the DOC to
develop and promulgate procedures by which a sex offender
may become eligible for transfer to community custody in
lieu of earned release time. The same section then sets forth
the limited circumstances under which the Department “may
deny” an inmate’s proposed plan for transfer to community
custody. WASH. REV. CODE § 9.94A.728(2)(d) (listing as legit-
imate reasons for denial, a DOC determination that the release
plan may violate the conditions of the sentence or conditions
of supervision, place the offender at risk to violate the condi-
tions of the sentence, place the offender at risk to reoffend, or
present a risk to victim or community safety). By placing sub-
stantive limitations on DOC’s discretion to deny release plans
                            CARVER v. LEHMAN                           2515
and, in particular, by requiring that denial of such plans be
based on the limited criteria contained in section
9.94A.728(2)(d), Washington has created a liberty interest in
early release into community custody that is protected by the
Due Process Clause of the Fourteenth Amendment.3 See
Allen, 482 U.S. at 375-76 (clarifying that a state may grant
“significant discretion to the decisionmaker” to apply “gen-
eral or broad release criteria” without “depriv[ing] the pris-
oner of the liberty interest in parole[,]” so long as “release is
  3
    At oral argument, Lehman urged that the presence of more specific
criteria for denial of proposed residence locations in section
72.09.340(3)(a) undermines Carver’s contention that the four criteria listed
in section 9.94A.728(2)(d) provide the exclusive legitimate bases for
denial of a release plan. Lehman is incorrect: the bases for denial of pro-
posed residence locations contained in section 72.09.340(3)(a) are, in
effect, specific variations of the same more general formulations set forth
for denial of release plans in section 9.94A.728(2)(d). Section
72.09.340(3)(a) provides:
      [T]he department shall not approve a residence location if the
      proposed residence: (I) Includes a minor victim or child of simi-
      lar age or circumstance (as a previous victim who the department
      determines may be put at substantial risk of harm by the offend-
      er’s residence in the household; or (ii) is within close proximity
      of the current residence of a minor victim, unless the where-
      abouts of the minor victim cannot be determined or unless such
      a restriction would impede family reunification efforts ordered by
      the court or directed by the department of social and health ser-
      vices. The department is further authorized to reject a residence
      location if the proposed residence is within close proximity to
      schools, child care centers, playgrounds, or other grounds or
      facilities where children of similar age or circumstance as a pre-
      vious victim are present who the department determines may be
      put at substantial risk of harm by the sex offender’s residence at
      that location.
These bases for denial of a proposed residence, which take into account
whether the residence includes or is near a past or potential victim, are
simply more specific examples of the final two criteria that serve as legiti-
mate bases for denial under § 9.94A.728(2)(d), whether the “proposed res-
idence location and living arrangements . . . place the offender at risk to
reoffend, or present a risk to victim safety or community safety.” WASH.
REV. CODE § 72.09.340(3)(a).
2516                    CARVER v. LEHMAN
required after the [decisionmaker] determines (in its broad
discretion) that the necessary prerequisites exist”). See also
Baumann, 754 F.2d at 844 (noting that “[a] state may create
a constitutionally protected liberty interest by establishing
regulatory measures that impose substantive limitations on the
exercise of official discretion”); Bergen v. Spaulding, 881
F.2d 719, 721 (9th Cir. 1989) (“A board charged with decid-
ing a prisoner’s early release may be delegated significant dis-
cretion in making its decision, and yet be constrained by legal
standards in exercising that discretion . . . . that scheme may
give rise to a liberty interest in early release.”) (internal cita-
tion omitted).

   That the Washington statute governing transfer to commu-
nity custody does not use the more traditional mandatory lan-
guage formula used in other early release statutes, i.e. stating
that the DOC “shall” grant release “unless” certain findings
are made, does not require a contrary result. See Allen, 482
U.S. at 378 (rejecting the argument that a statute must contain
the “shall/unless” formula in order to create a liberty interest).
Although we have accorded significance to the use of the term
“shall” in assessing whether early release statutes create a lib-
erty interest, we have never held that use of this term is
required in order to satisfy the mandatory language rule set
forth in Greenholtz and Allen. Nor does the majority so hold
today. Maj. Op. at 2503-04. Despite the absence of the word
“shall,” I conclude, as the prior majority did, that the language
of section 9.94A.728(2)(d) is mandatory. Section
9.94A.728(2)(d) provides that the department “may deny
transfer to community custody . . . if” any one of four criteria
is met. By establishing criteria under which release may be
denied, section 9.94A.728(2)(d) creates the presumption that,
absent the existence of one those criteria, release will be
granted. The repetition of the criteria, albeit in more specific
form, in section 72.09.340(3)(a) and in Policy Directive
350.200 confirms this understanding of the mandatory nature
of the statute.
                           CARVER v. LEHMAN                             2517
   The “may deny . . . if” formula operates in precisely the
same manner and has precisely the same effect as a “shall
grant . . . unless” clause. Under the “may deny . . . if” for-
mula, the provision sets forth the conditions under which the
agency may deny release. Otherwise, it must grant it. This is
distinguishable from state statutes that provide that a decision-
maker “may grant . . . if” certain criteria are met. Under the
“may grant . . . if” formula, the agency may only grant release
if the relevant criteria are met, but it is not required to do so.4
Therefore, under the “may deny . . . if” formula, as under a
“shall grant . . . unless” clause, there is an expectation that
release will be granted unless one of the specified conditions
exists.

   Judge Smith, who separately concurred in the original
majority opinion, remains unconvinced that the language of
the statutory scheme is mandatory. My colleague who
replaced Judge Ferguson agrees with him. But my reading is
supported by that of the Washington state courts. In interpret-
ing the statutory scheme governing early release into commu-
nity custody, the state Court of Appeals has on two occasions
discussed the mandatory nature of the law. First, in In re Dut-
cher, an inmate similarly situated to Carver challenged the
   4
     For this reason, courts have routinely held that the “may grant . . . if”
formulation does not create a liberty interest. See, e.g., Barna v. Travis,
239 F.3d 169, 171 (2d Cir. 2001) (New York parole statute); Dace v.
Mickelson, 797 F.2d 574, 577 (8th Cir. 1986) (South Dakota parole stat-
ute); Gale v. Moore, 763 F.2d 341, 343 (8th Cir. 1985) (Missouri parole
statute); Parker v. Corrothers, 750 F.2d 653, 656-657 (8th Cir. 1984)
(Arkansas parole statute); Dock v. Latimer, 729 F.2d 1287, 1288 (10th Cir.
1984) (Utah parole statute); Irving v. Thigpen, 732 F.2d 1215, 1217 (5th
Cir. 1984) (Mississippi parole statute); Candelaria v. Griffin, 641 F.2d
868, 869-70 (10th Cir. 1981) (New Mexico parole statute); Williams v.
Briscoe, 641 F.2d 274, 276-77 (5th Cir. 1981) (Texas parole statute);
Schuemann v. Colo. State Bd. of Adult Parole, 624 F.2d 172, 174 n.2 (10th
Cir. 1980); Boothe v. Hammock, 605 F.2d 661, 664 (2d Cir. 1979) (New
York parole statute); Shirley v. Chestnut, 603 F.2d 805, 806-07 (10th Cir.
1979) (Oklahoma parole statute); Wagner v. Gilligan, 609 F.2d 866, 867
(6th Cir. 1979) (Ohio parole statute).
2518                      CARVER v. LEHMAN
DOC’s failure to review his plan for release into community
custody pursuant to the Department’s policy of categorically
denying the plans of those offenders who appeared to be sexu-
ally violent predators and who were referred for civil commit-
ment. 60 P.3d 635, 635-36 (Wash. Ct. App. 2002). The court
held that the DOC’s policy violated the statutory mandate,
explaining that “the statute compels DOC to require offenders
to develop a release plan, and requires DOC to base its com-
munity custody eligibility decisions on the merits of the
release plan.” Id. at 638 (emphasis added).

   Second, my conclusion that requiring a decision on the
merits of a release plan permits the Department to deny such
a plan only if it finds one of the statutory criteria listed in sec-
tion 9.94A.728(2)(d) is bolstered by the state court’s interpre-
tation of the statute in In re Liptrap. In Liptrap, inmates
challenged the DOC’s policy of refusing to review release
plans of sex offenders until a forensic psychological evalua-
tion had been completed. 111 P.3d 1227, 1229 (Wash. Ct.
App. 2005). In finding that the Department’s policy violated
inmates’ due process rights, the court explained that “[t]he
provisions in subsections [9.94A.728(2)] (c) and (d), spell[ ]
out what is required in a release plan and stat[e] reasons why
the department may deny a release[.]” Id. at 1232 (emphasis
added). Accordingly, the Liptrap court found that “the depart-
ment [does not have] unlimited discretion to decide whether
and when to consider an offender for transfer to community
custody.” Id. Rather, the DOC’s failure to “state[ ] a legiti-
mate reason” for the denial of a release plan, the court con-
cluded, “deprived [the inmates] of earned early release credits
in violation of due process.” Id. at 1234 (emphasis added).5
  5
    The Liptrap court specifically noted section 72.09.340’s provision for
denial of a release plan because the proposed residence is near young chil-
dren as a “legitimate statutory reason for disapproving a release plan for
a sex offender.” In re Liptrap, 111 P.3d at 1233 & n.6 (citing WASH. REV.
CODE § 72.09.340(3)). For the reasons set forth in footnote 3, supra, this
provision is simply a specific example of the more general bases for denial
set forth in section 9.94A.728(2)(d).
                            CARVER v. LEHMAN                              2519
This holding is consistent with my conclusion that Washing-
ton law requires that the DOC’s denial of a release plan be
based on a “legitimate reason,” and that such reasons are enu-
merated in section 9.94A.728(2)(d).6

   I conclude, then, as did the original panel majority, that the
language of the Washington statutory scheme, as supported
by Washington case law, mandates the transfer to community
custody of those inmates who have earned release time and
who have not been found to meet one of the statutory reasons
for denial of a release, thereby creating a constitutionally-
protected liberty interest in the transfer. This conclusion is
further supported by Washington state court decisions finding
a limited liberty interest in transfer to community custody in
lieu of early release. The Washington Court of Appeals has
consistently found a “limited liberty interest in early release
into a community custody program . . . .” In re Crowder, 985
P.2d 944, 944-45 (Wash. Ct. App. 1999) (holding inmate had
liberty interest in grant or denial of community custody place-
ment upon earning of early release, but that the minimum
level of due process required to protect this interest was pro-
vided). See also In re Dutcher, 60 P.3d at 636 (“An inmate’s
  6
    This provision goes on to state that “[t]he department’s authority under
this section is independent of any court-ordered condition of sentence or
statutory provision regarding conditions for community custody or com-
munity placement.” WASH. REV. CODE § 9.94A.728(2)(d). The majority
argues that this sentence makes it clear that the function of section
9.94A.728(2)(d) is “to preserve to the DOC the discretion to deny transfer
in the event that it makes one of the four determinations, notwithstanding
what other legal sources might otherwise require.” Maj. Op. at 2504. I do
not disagree. The fact that the provision permits the DOC to deny release
even where other legal sources would allow for it is irrelevant, however,
to the question at hand: regardless of other legal sources, does the statute
itself place substantive limits on the DOC’s exercise of discretion? As I
explained supra, the provision’s preservation to the DOC of discretion to
deny transfer only “in the event that it makes one of the four determina-
tions[,]” is precisely the type of substantive limitation that gives rise to the
liberty interest asserted here.
2520                         CARVER v. LEHMAN
interest in his earned early release credits is a limited, but pro-
tected, liberty interest.”); In re Liptrap, 111 P.3d at 1231(same).7

   In sum, I would hold once again that the Washington statu-
tory scheme governing transfer to community custody of
those inmates who have earned early release time creates a
liberty interest that is protected under the Due Process Clause
of the Fourteenth Amendment. Having found this liberty
interest, I would, like the original panel, go a step beyond the
current majority and consider “whether the procedures atten-
dant upon th[e] deprivation [of Carver’s liberty interest] were
constitutionally sufficient[.]” Kentucky Dept. of Corrections
  7
    The majority contends that I read too much into the use of the word
“liberty interest” in these cases. It first argues that the liberty interest rec-
ognized by the Washington Court of Appeals is merely procedural, rather
than substantive, in nature. Maj. Op. at 2506 (“[T]hose cases concerned
only the procedural right to compliance with individualized consideration
on the merits of prisoners’ release plans . . . .”). To the contrary, the Wash-
ington court explained: “An inmate’s interest in his earned early release
credits is a limited, but protected, liberty interest. Likewise, the depart-
ment’s compliance with requirements of statutes affecting his release is a
protected liberty interest.” See In re Liptrap, 111 P.3d at 1231 (quoting In
re Dutcher, 60 P.3d at 636) (emphasis added). As this language makes
clear, the Washington court recognizes a liberty interest in both the sub-
stantive right to earned early release (here, in the form of transfer to com-
munity custody) and the distinct procedural right to have the DOC comply
with the requirements of the statutes governing such release.
   The majority next suggests that “To the extent [the Washington deci-
sions] contain dicta using the same term, ‘liberty interest,’ to refer to both
a substantive right to transfer and a procedural right to consideration on
the merits, the most logical reading is that both derive from Washington
law, and are hence of the same sub-constitutional nature.” Maj. Op. at
2506. That the Washington court had the federal Due Process Clause—
and not a sub-constitutional right—in mind when analyzing section
9.94A.728(2) is, again, evidenced by the plain language of its decision in
Liptrap, where the court framed its discussion of the interest at stake in
the familiar terms of federal due process jurisprudence. See In re Liptrap,
111 P.3d at 1231 (explaining that “[d]ue process protects against the depri-
vation of life, liberty, or property” and finding that “[a]n inmate’s interest
in his earned early release credits is a limited, but protected, liberty inter-
est”).
                        CARVER v. LEHMAN                      2521
v. Thompson, 490 U.S. 454, 460 (1989). Carver’s release plan
was denied under a categorical policy that provided him with
no process at all; it simply rejected all plans of offenders who,
like Carver, appeared to fall under the definition of a sexually
violent predator and who were referred for civil commitment.
Accordingly, the complete absence of procedures deprived
Carver of his liberty interest in transfer to community custody
without due process of law.

   Finally, I would note that the majority’s analysis of whether
Carver presents a danger to the community is entirely beside
the point. That is not a question for this court. Whether the
prison officials followed the law is. Equally important, the
fact that the statute creates a liberty interest does not mean
that it does not also serve the purpose of protecting the com-
munity. The majority states that the purpose of the statute is
to provide “discretion for DOC officials precisely so they may
deny release plans of prisoners like Carver who remain threats
to the community.” Maj. Op. at 2505. But in establishing a
liberty interest, the Washington statute did not ignore legiti-
mate concerns about the safety of the community. Indeed,
among the four permissible reasons for denying transfer into
community custody are whether such transfer would “place
the offender at risk to reoffend, or present a risk to victim
safety or community safety.” WASH. REV. CODE
§ 9.94A.728(2)(d). This threat to the community, however,
must be established through a proper procedure in order to
justify the deprivation of the inmate’s liberty interest; it is not
simply left to the unbridled discretion of the DOC. The point,
then, is that inmates have a constitutionally-protected liberty
interest in release to community custody such that when the
DOC denies release, it must do so for one of the statutorily-
enumerated reasons, and it must do so pursuant to proper pro-
cedures. Here, neither requirement was met. The prison offi-
cials simply ignored the statutory requirements and
categorically denied all prisoners like Carver the release to
which they may have been entitled. Thus, Carver and others
were denied their due process rights. Let me make it abso-
2522                    CARVER v. LEHMAN
lutely clear, I do not contend that Carver was entitled to
release. He may well not have been. On this record, however,
we cannot know. Had the DOC followed the procedures pro-
vided by statute, and had it found that Carver’s release “pre-
sent[ed] a risk to community safety,” the prison authorities
could well have retained him in custody. Following the law
is not that difficult, and we are entitled to expect no less from
our officials, prison or otherwise.

                  II.   Qualified Immunity

   Although unlike the current majority I conclude that Carver
was deprived of a liberty interest, I would as did the original
majority affirm the district court’s finding of qualified immu-
nity and therefore concur in the current majority’s judgment.

   Qualified immunity protects “government officials . . .
from liability for civil damages insofar as their conduct does
not violate clearly established statutory or constitutional rights
of which a reasonable person would have known.” Harlow v.
Fitzgerald, 457 U.S. 800, 818 (1982). The qualified immunity
analysis proceeds in two parts. First, we consider whether
“the facts alleged show that [Lehman’s] conduct violated a
constitutional right[.]” Galen, 477 F.3d at 658-59 (citing Sau-
cier v. Katz, 533 U.S. 194, 200-02 (2001)). For the reasons
discussed above, I would answer this question in the affirma-
tive. Second, we ask if “the right [Lehman is] alleged to have
violated [was] clearly established such that a reasonable [offi-
cial] would have understood that he was violating that
right[.]” Id. I conclude that the answer to this question is no.

   In determining whether the right alleged to have been vio-
lated was clearly established, we must consider the right “in
light of the specific context of the case, not as a broad general
proposition[.]” Saucier, 533 U.S. at 201. “ ‘The contours of
the right must be sufficiently clear that a reasonable official
would understand that what he is doing violates that right.’ ”
Saucier, 533 U.S. at 202 (quoting Anderson v. Creighton, 483
                       CARVER v. LEHMAN                     2523
U.S. 635, 640 (1987)). Here, because section 9.94A.728(2)(d)
does not use the more common mandatory term “shall,” a rea-
sonable correctional official might not have understood that
the Washington statutory scheme created a liberty interest in
early release into community custody. Certainly, the question
was highly debatable at the time that Lehman was required to
act. Carver’s plan was denied before the Washington Court of
Appeals had issued its decisions in Dutcher and Liptrap,
which clarified that not only does a limited liberty interest
exist under state law, but that the DOC’s discretion to deny
release into community custody is limited to rejection of a
plan on the basis of the legitimate statutory criteria set forth
in section 9.94A.728(2)(d).

   Because I conclude, as did the original majority, that the
right at issue here was not sufficiently clear at the time of the
facts giving rise to this case such that a reasonable official
would understand that denying a release plan without provid-
ing a legitimate statutory reason for that denial would violate
due process, I would once again affirm the district court’s
grant of qualified immunity.

                       III.   Conclusion

   Washington state law creates a liberty interest in an
inmate’s early release into community custody that is pro-
tected under the Due Process Clause of the Fourteenth
Amendment. Carver was denied his due process right by the
state officials’ refusal to approve his release plan without
reviewing it on its merits. At the time, however, the due pro-
cess right arising from the existence of his liberty interest was
not sufficiently clearly established to meet the Saucier stan-
dard. Because I would affirm the district court’s determina-
tion that Lehman is entitled to qualified immunity, I therefore
concur in the majority’s judgment, but I respectfully disagree
with its reasoning.